 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     BRENDA CHERRY EDWARDS,                                 Case No.: 2:18-cv-1072-JCM-NJK
11
            Plaintiff(s),                                   Order
12
     v.                                                     (Docket No. 19)
13
     STEPHEN ANTHONY LATTIMER, et al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ stipulation to extend discovery deadlines. Docket
17 No. 19. The parties ask to extend certain deadlines by 90 days. Id. at 4. The parties submit that
18 additional time is needed for the scheduling of Plaintiff’s medical examination and deposition. Id.
19 at 2.
20         “A scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly
21 disregarded by counsel without peril. The district court's decision to honor the terms of its binding
22 scheduling order does not simply exalt procedural technicalities over the merits of [the parties']
23 case. Disregard of the order would undermine the court's ability to control its docket, disrupt the
24 agreed-upon course of the litigation, and reward the indolent and the cavalier.” Johnson v.
25 Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.1992) (internal citation and quotations
26 omitted).
27         A request to extend deadlines in the Court's scheduling order must be supported by a
28 showing of “good cause” for the extension. Local Rule 26–4; see also Johnson, 975 F.2d at 608–

                                                     1
 1 09. Good cause to extend a discovery deadline exists “if it cannot reasonably be met despite the
 2 diligence of the party seeking the extension.” Johnson, 975 F.2d at 609. The good cause inquiry
 3 focuses primarily on the movant's diligence. See Coleman v. Quaker Oats Co., 232 F.3d 1271,
 4 1294–95 (9th Cir.2000).
 5         Here, the parties fail to show they are conducting discovery diligently. The parties have
 6 conducted almost no discovery since the Court granted their first request for extension to various
 7 discovery dates for the same reason presented here—that of permitting Plaintiff to complete a
 8 medical examination. Compare Docket No. 17 with Docket No. 19. Accordingly, the parties’
 9 stipulation to extend discovery deadlines, Docket No. 19, is DENIED without prejudice.
10         IT IS SO ORDERED.
11         Dated: December 26, 2018
12                                                            _______________________________
                                                              NANCY J. KOPPE
13                                                            United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
